       Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LUCILLE ANDERSON, et al.,               )
                                        )
      Plaintiffs,                       )
                                        )     CIVIL ACTION FILE
v.                                      )
                                        )     NO. 1:20-CV-03263-MLB
BRAD RAFFENSPERGER, et al.,             )
                                        )
      Defendants.                       )


       STATE DEFENDANTS’ RESPONSE TO PLAINTIFFS’
     SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR
          MOTION FOR PRELIMINARY INJUNCTION

      Defendants Secretary of State Brad Raffensperger and the State

Election Board Members (collectively, “State Defendants”) submit this brief

Response to Plaintiffs’ Supplemental Memorandum in Support of their

Motion for Preliminary Injunction (“Plaintiffs’ Supplemental Motion”).

(Doc. No. 148).

      Plaintiffs’ Supplemental Memorandum is not directed at the State

Defendants. The entire thrust of the pleading is directed at only some

County Defendants regarding only certain polling locations. It certainly does

not provide a basis for this Court to conclude there is a statewide issue,
       Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 2 of 8




caused by the State Defendants, or that can be remedied by an order against

the State Defendants. In addition:

      1.    This lawsuit remains about county, not state, action. Plaintiffs

write that “many of the Counties are still failing to properly allocate

equipment in the upcoming General Election … Because the counties are

continuing their pattern …” (Doc. 148 at 6.) Plaintiffs acknowledge,

however, that the claim has shrunk to being about “30 polling locations that

are of the most concern.” (Id. at 10.) This is not indicative of a widespread

problem, or anything linked to State Defendants’ acts. Plaintiffs’ claims

against the State Defendants should be dismissed.

      2.    For the first time, Plaintiffs cite to Code Section 21-2-367(b), but

they do not challenge it as unconstitutional. (Doc. 148 at 9.) Instead, they

effectively ask this Court to enforce State law against the County

Defendants. (Id.) The Eleventh Amendment would speak to this claim, and

Plaintiffs wisely have not sought to use a federal action to compel the

Secretary or the State Election Board to enforce Plaintiffs’ interpretation of

State law. Nor could they under the principles established in Pennhurst

State School & Hospital v. Halderman, 465 U.S. 89, 121 (1984) (deciding

state actors cannot be liable in federal court for alleged violations of state

law); Jacobson v. Florida Sec’y of State, 19-14552, 2020 WL 5289377, at *14

                                        -2-
       Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 3 of 8




(11th Cir. Sept. 3, 2020) (rejecting notion that federal court can compel state

regulators to promulgate a regulation); Lewis v. Governor of Alabama, 944

F.3d 1287, 1300-01 (11th Cir. 2019) (en banc) (deciding that Alabama

Attorney General’s general enforcement power did not establish

redressability).

      3.    The Plaintiffs’ latest iteration of the Anderson-Burdick

framework adds nothing new despite the Eleventh Circuit’s recent decision in

New Georgia Project v. Raffensperger, No. 20-13360-D, 2020 WL 5877588

(C.A.11 (Ga.)). There, the Eleventh Circuit did not consider only one method

of voting when determining whether State policy creates an unconstitutional

burden for Anderson-Burdick analysis. To the contrary, the court considered

numerous “options” available to Georgia voters and weighed each of them.

2020 WL 5877588 at *2. Plaintiffs ignore this completely, which weighs

strongly against their argument of a cognizable and measurable burden

under Anderson-Burdick.

      4.    Whatever the merits of Dr. Yang’s formula may be, it does not

mean that the Constitution mandates or even suggests that it should be

imposed by a federal court on some Georgia counties. New Georgia Project

speaks to this as well: “Federal judges can have a lot of power—especially

when issuing injunctions. And sometimes we may even have a good idea or

                                       -3-
       Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 4 of 8




two. But the Constitution sets out our sphere of decision-making, and that

sphere does not extend to second-guessing and interfering with a State's

reasonable, nondiscriminatory election rules.” 2020 WL 5877588 at *4.

Further, Secretary Raffensperger’s statement about trying to prevent lines

over half an hour, (Doc. 148 at 2, n.1), establishes a policy aim and not a

constitutional standard. 1

      5.    Plaintiffs’ repeated citation to Curling v. Raffensperger, No.

17-cv-2989, 2020 WL 5757809, at *1 (N.D. Ga. Sept. 28, 2020) is unavailing.

As discussed at the hearing, the Curling decision is under appeal and, as

discussed below, is inconsistent with the Supreme Court’s “mantra” to

“allow[] the States to run their own elections.” New Georgia Project, 2020 WL

5877588 at *3. Moreover, Curling involved a very different and hotly

disputed evidentiary record. Whatever import Curling has, it does not speak

to the central issue in this lawsuit: lines in a handful of polling locations.

      6.    Finally, the Eleventh Circuit’s decision in New Georgia Project

serves as a reminder that, even if only a few polling locations remain at issue,

the Supreme Court of the United States has “stayed the injunction or


1 Notably, the article cited by Plaintiffs is discussing this in the context of
legislation, pending at that time, which would have required changes in
precincts or equipment allocation where voters faced long lines. Plaintiff
Democratic Party of Georgia opposed that measure. See [Doc. 109 at 22-25].

                                        -4-
       Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 5 of 8




declined to vacate a stay issued by the circuit court” in six of seven election

cases since March of this year. 2020 WL 5877588 at *3. The only exception

is where the State agreed to the remedy. “And we are not on the eve of the

election—we are in the middle of it.” Id.

      For each of these reasons, and for those in the State Defendants’ prior

briefs (Doc Nos. 106; 109; 115; 144), the State Defendants request that this

Court GRANT their Motion to Dismiss or, in the alternative, DENY

Plaintiffs’ Motion for Preliminary Injunction.

       Respectfully submitted this 6th day of October, 2020.


                           Christopher M. Carr
                           Attorney General
                           GA Bar No. 112505
                           Bryan K. Webb
                           Deputy Attorney General
                           GA Bar No. 743580
                           Russell D. Willard
                           Senior Assistant Attorney General
                           GA Bar No. 760280
                           Charlene McGowan
                           Asst. Attorney General
                           Ga. Bar No. 697316
                           State Law Department
                           40 Capitol Square, S.W.
                           Atlanta, Georgia 30334

                           /s/ Josh Belinfante
                           Josh Belinfante
                           Georgia Bar No. 047399
                           jbelinfante@robbinsfirm.com

                                       -5-
Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 6 of 8




                  Vincent R. Russo
                  Georgia Bar No. 242628
                  vrusso@robbinsfirm.com
                  Carey Miller
                  Georgia Bar No. 976240
                  cmiller@robbinsfirm.com
                  Alexander Denton
                  Georgia Bar No. 660632
                  adenton@robbinsfirm.com
                  Brian Lake
                  Georgia Bar No. 575966
                  blake@robbinsfirm.com
                  Melanie Johnson
                  Georgia Bar No. 466756
                  mjohnson@robbinsfirm.com
                  Robbins Ross Alloy Belinfante Littlefield LLC
                  500 14th Street NW
                  Atlanta, GA 30318
                  Telephone: (678) 701-9381
                  Facsimile: (404) 856-3250

                Attorneys for State Defendants




                             -6-
      Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 7 of 8




                        L.R. 7.1(D) CERTIFICATION

      I certify that this Brief has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically,

this Brief has been prepared using 13-pt Century Schoolbook Font.



                              /s/ Josh Belinfante
                             Josh Belinfante
       Case 1:20-cv-03263-MLB Document 150 Filed 10/06/20 Page 8 of 8




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

STATE DEFENDANTS’ RESPONSE TO PLAINTIFFS’

SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR

MOTION FOR PRELIMINARY INJUNCTION with the Clerk of Court

using the CM/ECF system, which automatically sends counsel of record

e-mail notification of such filing.

      This 6th day of October 2020.

                                      /s/ Josh Belinfante
                                      Josh Belinfante
